Citation Nr: 1619572	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  04-15 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 20 percent for postoperative residuals of right shoulder acromioclavicular separation with degenerative joint disease (right shoulder disability) from March 2, 2012.  

(Pursuant to BVA Directive 8430 (May 17, 1999), a separate decision will be issued to address other claims in appellate status.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to March 1993.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The Veteran was afforded a February 2006 Board hearing that was presided over by the undersigned Veterans Law Judge, and a transcript of that hearing is associated with the claims file. 

In December 2015, the Board bifurcated the Veteran's claim for entitlement to increased compensation for a right shoulder disability and remanded the issue of entitlement to increased compensation for a right shoulder disability from March 2, 2012 for evidentiary development.  This issue is again before the Board for further appellate proceedings. 

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the evidence shows that the Veteran has been gainfully employed for the entire period on appeal for the right shoulder disability.  See e.g., May 2015 VA examination (pertaining to another disability) (Veteran reported he has been employed since 2011).  Because there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected right shoulder disability, a TDIU has not been raised by the record and is not before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the right shoulder, the Veteran was last provided a VA examination in March 2012, and he reports that since then his symptoms have worsened.  See generally December 2015 Board remand (noting Veteran's complaints and medical evidence showing worsening symptoms).  The record indicates that pursuant to the Board's December 2015 remand directives, the Veteran was scheduled for a VA examination regarding the right shoulder in February 2016, for which the Veteran failed to appear.  In a March 2016 letter, the Veteran's representative notified VA that the Veteran missed his February 2016 scheduled VA examination because he was receiving VA treatment on the same day and therefore had a scheduling conflict.  Because the Veteran was not afforded a VA examination pursuant to the reasons provided in the Board's December 2015 remand, and because the Veteran has shown good cause for missing his scheduled VA examination, this matter should be remanded to afford the Veteran a new VA examination to determine the current severity of his right shoulder disability.  See generally 38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from February 2016 to present. 

2. Afterwards, schedule the Veteran for a VA examination to address the severity of the Veteran's service-connected right shoulder disability.  Provide the VA examiner with the claims file (paper, Virtual VA, and VBMS) for review of the case.  

Provide notice of the scheduled VA examination to the Veteran.  The exam notification letter sent to the Veteran must be placed in the claims file prior to its return to the Board.  

The examiner is asked to address the nature, symptoms, and severity of the Veteran's right shoulder disability.  

In so doing, the examiner is asked to note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

3. Complete the above development and any additional development that is deemed warranted.  Then review all evidence received since the AOJ's last review, including the additional VA treatment records, and readjudicate the claim for increased rating for a right shoulder disability from March 2, 2012 on appeal, and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




